Case 1:21-cr-00014-SAG Document 5.- Filed 03/10/21 Page 1 of 13

 

 

son U.S. Department of Justice
United States Attorney
District of Maryland
Daniel A. Loveland. Jr. Suite 400 DIRECT: 410-209-4973
Assistant United States Atierney 36 8. Charles Street MAIN: 410-209-4800
Daniel. Loveland2@usdoj.gov Battimore, MD 21201-3119 FAX: 410-962-3091

January 19, 2021

David Irwin

Kramon & Graham

One South Street

Suite 2600

Baltimore, Maryland 21202
410-752-6030

dirwin@kg-law.com

qd

ry

een eS
HOWLING LY?
AA20 SHYT

“G2:1 Hd Of N¥H 282

VIA E-MAIL

Re: United States v. Mathew Palmer 5 A Xu “ob f-O /' S

Aind3d

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“A sreement”) that has been offered to your client, Mathew Palmer (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”) (together “the
Parties”). If the Defendant accepts this offer, please have the Defendant execute it in the spaces
provided below. If this offer has not been accepted by February 1, 2021, it will be deemed
withdrawn. The terms of the Agreement are as follows:

Offense of Conviction

1. The Defendant agrees to waive his right to an Indictment and plead guilty to a one-
count Information, which charges the Defendant with Distribution of Child Pornography, in
violation of 18 U.S.C. § 2252(a)(2), (b)(1). The Defendant admits that the Defendant is, in fact,
guilty of the offense and will so advise the Court.

Elements of the Offense
2. The elements of the offense to which the Defendant has agreed to plead guilty, and

which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Information, in the District of Maryland, the Defendant, with knowledge:

Rev. August 2018

SiC
es7n

'
t

ty

°°
pees

Rule! 20 LOL
HS
Ga

LYNG Lore

kV 1
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 2 of 13

a. First, knowingly distributed a visual depiction of sexually explicit conduct;

b. Second, the production of said visual depiction was of a minor, and the production
of said depiction involved the use of a minor engaging in sexually explicit conduct;

c. Third, said visual depiction was shipped, transported, or mailed in interstate or
foreign commerce, by any means including computer;

d. Fourth, knew that the performer in said visual depiction was a minor and knew that
said visual depiction was of such minor engaged in sexually explicit conduct.

 

 

 

 

 

 

 

 

 

 

Penalties
3, The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:
Statute Minimum | Maximum Supervised Maximum Special
Prison Prison Release Fine Assessment
18 U.S.C. 5 Year
§ 2252(a\(2), | Syears | 20years | Minimum, Life | $ 250,000 ee 30 4)
(b)(1} Maximum oO
a. Prison: The Bureau of Prisons has sole discretion to designate the
institution at which the Defendant will serve his term of imprisonment.
b. Supervised Release: If the Defendant violates the conditions of his

supervised release, the Court may order the Defendant returned to custody to serve a term of
imprisonment as permitted by statute, followed by an additional term of supervised release.

c, Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, 3664, and 2259 (making restitution mandatory in cases under
Chapter 110 of Title 18, including the offense of conviction).

d. Payment: Any fine or restitution shall be payable immediately, unless the
Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay interest
if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum

Rev. August 2018

eg eae a

cae reo re:
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 3 of 13

schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by flaw. Until the debt is paid, the Defendant
agrees to disclose all asscts in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Sex Offender Registration

4. The Defendant understands and agrees that, as a consequence of the Defendant’s
conviction for the crime to which the Defendant is pleading guilty, the Defendant will be required
to register as a sex offender in the place where the Defendant resides, is an employee, and is a
student, pursuant to the Sex Offender Registration and Notification Act (SORNA), and the laws
of the state of the Defendant's residence. Failure to do so may subject the Defendant to new
charges pursuant to 18 U.S.C. § 2250.

Waiver of Rights

5. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. The Defendant has the right to have his case presented to a Grand Jury,
which would decide whether there is probable cause to return an indictment against him. By
agreeing to proceed by way of Information, she is giving up that right, and understands that the
charges will be filed by the United States Attorney without the Grand Jury.

b. If the Defendant had pleaded not guilty and persisted in that plea, the
Defendant would have had the right to a speedy jury trial with the close assistance of competent
counsel, That trial could be conducted by a judge, without a jury, if the Defendant, this Office,
and the Court all agreed.

c. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

d. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses

Rev. August 2018
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 4 of 13

in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

e. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

f. If the Defendant were found guilty afier a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

g. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

h. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court wili find the

Defendant guilty.

1. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply
6. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform

Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a

Rev. August 2018
8 eae

Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 5 of 13

sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence. The Defendant further
understands that any Guidelines Stipulation contained herein is not binding on the Court.

Factual and Advisory Guidclines Stipulation

7. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

j. The Parties further agree that the applicable base offense level is 22
pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2G2.2(a){2) to account for the
Defendant’s knowing distribution and receipt of child pornography.

k. The Parties further agree that the Defendant receives a 2-level
enhancement under § 2G2.2(b)(2) because the child pornography included children under the age
of 12.

I. The Parties further agree that the Defendant receives an additional 2-level
enhancement under § 2G2.2(b)(3)(F) because the offense involved knowing distribution of child
pomography other than the types described in foregoing provisions.

m. The Parties further agree that the Defendant receives an additional 4-level
enhancement under § 2G2.2(b)(4) because the offense involves material that depicted sadistic and
masochistic conduct.

n. The Parties further agree that the Defendant receives an additional 2-level
enhancement under § 2G2.2(b)(6) because the offense involved the use of a computer.

0. The Parties further agree that the Defendant receives an additional 5-level
enhancement under § 2G2.2(b)(7)(D) because the offense involved more than 600 images.

p. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.8.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant's timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.8.G. § 3E1.!(a), and may decline to make a motion pursuant to U.S.S.G. § 3E1.1{b), if
the Defendant: (i) fails to admit cach and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vil) attempts to withdraw
the plea of guilty; or (viil) violates this Agreement in any way.

q. Accordingly, the Parties anticipate a final offense score of 34 after
accounting for the above, including acceptance of responsibility.

Rev. August 2018

a eee ahd apnaeenpier een
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 6 of 13

8. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

9. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

10. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to
bring to the Court’s attention all information with respect to the Defendant's background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including
the conduct that is the subject of any counts of the Information. At the time of sentencing, this
Office will move to dismiss any open counts against the Defendant.

Waiver of Appeal

11. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291! or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release).

c. The Defendant waives any and all rights under the Freedom of Information

Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Rev. August 2018

 
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 7 of 13°

Defendant’s Consent to Proceed Remotely for Rule 11 Guilty Plea

12. This Office and the Defendant agree, pursuant to the Coronavirus Aid, Relief, and
Economic Recovery Act, H.R. 748 (the CARES Act), enacted on March 27, 2020, that certain
federal court proceedings are permitted to proceed telephonically, or via video-teleconference. The
parties further agree that Section 15002(b) of the CARES Act permits the District Court to conduct
certain hearings in felony matters remotely. Further, pursuant the District of Maryland's Standing
Order 2020-06, dated March 29, 2020, and subsequent Standing Orders, District Court Judges are
permitted to conduct Rule 11 plea hearings and sentencing hearings in felony cases remotely.

13. The Defendant consents, after fully consulting with undersigned defense counsel,
to proceed with the Rule 11 plea hearing telephonically, or via video-teleconference, in this matter.
Because an in-person / in-court proceeding in this matter cannot occur without seriously jeopardy
to public health and safety, and because delay in this case will result in serious harm to the interests
of justice, the Defendant specifically requests to proceed remotely. The Defendant agrees to
proceed remotely, and knowingly and expressly waives any and all rights to a personal appearance
in court for his Rule 11 plea proceeding.

Forfeiture

14. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

15. Specifically, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant's right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: Such property includes, but is
not limited to an Apple iPhone 6s model A1633 cellular phone bearing serial number
FFMWFI18RGRY2 and IMEI number 354957074518229.

16. | The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federa! Rules of Criminal Procedure 11(b)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

17. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

Rev. August 2018
eee ee ee

Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 8 of 13

18. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

19. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law: will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

20. ‘If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (tii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Fedcral Ruics of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea.

Court Not a Party

21. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court wil] determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Rev, August 2018
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 9 of 13

|
k
h
| Entire Agreement

22. ‘This letter, together with the Scaled Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts cach and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attomey

Taxed
Daniet A. el A in
Assistant United States Attorney

 

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and 1 voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and ] do not wish to
change any part of it. 1 am completely satisfied with the representation of my attorney.

“elees. (¥)} .

Date OTT

1 am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

Jeol rea. Aya 8 Bet

Date David Irwin

 

Rev. August 2018

 
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 10 of 13

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Mathew Palmer was born in 1976 and was a Maryland resident at al] times relevant to this
investigation. During the course of the conduct described below, Palmer held positions with the
Maryland state government, including as a Deputy Legislative Officer, and Chief Operating
Officer with the Maryland Department of Commerce.

Investigators at Homeland Security Investigations received reports from Kik advising that
multiple accounts using similar “anonjohnny” usernames had uploaded at least one image of child
pornography or child-sensitive material between April 2019 and September 2019. The usernames
included “anonjohnny2”, “anonjohnny654321”, “‘anonjohnny80”, “anonjohnny72”, and
“anonjohnny9800”. Each time after Kik detected the child exploitive material, it shut down the
offending accounts.

The records Kik provided included information concerning Internet Protocol (IP) addresses
that were used to access the anonjohnny accounts. Each of the 5 accounts was accessed by an IP
address, which was determined to be serviced by Verizon. Records from Verizon showed that the
Verizon account was in Mathew Palmer’s name, and included Mathew Palmer’s address in
Severna Park, Maryland, his phone number, and the e-mail address “‘palmermathewj@gmail.com”.

The Kik accounts were also accessed by IP addresses that resolved to the State of Maryland,
demonstrating that the user of the accounts was accessing the materials from state government
internet services.

On August 11, 2020, investigators executed a search warrant at Palmer’s residence in
Severna Park and seized several electronic devices, including Palmer’s laptop and personal cell
phone (an Apple iPhone 6S, IMEf: 354957074518229).

While conducting the search, investigators interviewed Palmer after explaining his
Miranda rights to him. After knowingly, intelligently, and voluntarily waiving those rights,
Palmer claimed ownership of two cell phones, one for his work and one that was personal, as we!
as his laptop. Palmer then said he wanted to speak to a lawyer and asked if he could speak to his
wife. Shortly thereafter, without being asked any questions, Palmer said, “By the way, I mean
none of them are involved or know”. An HSI agent who was unabie to hear what Palmer had said
stated, “I’m sorry what did you say?” to which Palmer replied “None of them are involved.”

Palmer’s personal cell phone, the iPhone 6S, seized during the search, was named

“Mathew’s iPhone” and was linked to the e-mail address and Apple ID

Rev. August 2018
10
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 11 of 13

“mpalmer@mdchamber.ore”. The phone was associated with Palmer’s Facebook, and included
numerous pictures of Palmer and identifying text message conversations.

Palmer’s phone was logged into a new Kik account “anonjohn!112”. Palmer used this Kik
account to engage in chats with several other Kik users concerning child exploitation. For
example, in a conversation with “Brian”, in his very first message Palmer said, “Hi! have naughty
thoughts about my teen daughters” whom Palmer said were 13 and 17 years old. Palmer then sent
images to “Brian” of two minor girls whom Palmer knew through personal acquaintance,
representing that these girls were his daughters. (These minor children were not in fact Palmer's
children but were real children known to Palmer through personal acquaintance.} Palmer told
Brian “I want to use them as my sluts” and claimed that his fictitious daughters “have taken my
cock.” In another conversation with user “hnytaboos” Palmer stated that his preference for
children was for those aged cight and higher. Palmer again sent pictures of the same two minor
girls he knew from personal acquaintance, again representing them to be his own daughters.

Located on Palmer’s phone, within the iPhone 6S’s “camera roll” was at least 936 images
constituting child pornography and 368 videos constituting child pornography. Additionally
located within an application called “Wickr”, which is used to send covert and encrypted messages
were two additional videos that constitute child pomography. The child pornography found on
Palmer’s phone included oral, vaginal, and anal penetration of minors, including prepubescent
minors: child pornography involving toddlers; and child pornography involving bondage and other
sadistic acts. Also located on the phone were numerous age-difficult or child exploitive images
that were not categorized as child pornography. Below are some examples of the child
pornography recovered from the Defendant’s possession within his iPhone 65.

 

 

Location Recovered from File Name: Description:
within the iPhone 6S
Camera Roll IMG_6977_3.JPG An image depicting a prepubescent female,

reasonably believed to be under the age of
five, wearing a yellow and white
“Spongebob” tank top. The female ts in a
seated position and her pink and white
underwear are pulled down to her knees,
exposing her vagina. The minor has one
hand wrapped around the penis of an adult
male who is orally penctrating her.

 

Camera Roll

 

 

IMG _2548_6.PG

 

An image depicting a prepubescent female,
reasonably believed to be under the age of
five. The minor is lying on her back on an
orange blanket and pillow. She is wearing
makeup, to include bright lipstick, and has
pink flowers in her hair. An adult male is
situated between her spread legs and is
vaginally penetrating her with his erect
penis.

 

Rev. August 2018

it

 
Case 1:21-cr-00014-SAG Document 5 Filed 03/10/21 Page 12 of 13

 

Camera Roll

TMG _3075_l.mp4

A video, approximately one minute in
length, depicting a naked prepubescent
female, lying on a bed. The camera zooms
in between her spread legs, focusing on her
vagina. The minor female reaches down and
spreads the lips of her vagina. The female
then flips over onto her hands and knees
and faces away from the camera. The
camera zooms in on her vagina and anus.
The minor reaches back and spreads her
buttocks. The camera focuses on the erect
penis of an adult male. The minor female
then straddles the adult male and he
penetrates her with his erect penis.

 

Carnera Rol!

IMG_5897.mp4

A video, approximately one minute and
fifty-six seconds, depicting a minor female
being orally penetrated by an adult male.
The video cuts to an adult male anally
penetrating the prepubescent female while
the second adult male continues to orally
penetrate her. The person holding the
camera, who had previously been orally
penetrating the minor, begins to anally
penetrate the minor. As he continues to
penetrate her anus, the adult male spreads
the lips of the minor’s vagina.

 

Wickr

trim. SA9AEA57-
ECAC-41E8-AEF9-
S50A5SAADC6097.MOV

A video, approximately fifty-one seconds in
length, of a prepubescent female wearing
black stockings. Her legs are tied with
yellow ropes and her legs are spread,
exposing her vagina. An adult male is
digitally penetrating the minor’s vagina.
The camera shifts, showing the minor’s
hands tied above her head with yellow rope
as she is being orally penetrated by the adult
male, The camera angle continues to switch
between the oral and digital penetration of
the minor.

 

Wickr

 

 

trim.C8FFD97E-
BCB1-48D7-9B37-
74A])1EFB1B86.MOV

 

A video, approximately one minute and
fifty-nine seconds in length, depicting a
minor female being orally penetrated by an
adult male. The minor is only wearing a
necklace and the adult male’s hand is placed
on the back of her head, forcing her mouth
onto his penis.

 

Rev. August 2018

12

_——s

 
Case 1:21-cr-00014-SAG Document5 Filed 03/10/21 Page 13 of 13 -

In addition to possessing hundreds of images and videos constituting child pornography as
described above, Palmer knowingly both received and distributed child pornography. For
example, using the Wickr application on his iPhone, and a Wickr account displaying the
username johnanon! 123 Palmer sent the video “trim. SA9AEA57-ECAC-41E8-AEF9-
50ASAADC6097.MOV” as described above to a chat group on the Wickr application that
contained 58 other participants. In addition, using the same application and username, Palmer sent
the video“trim.C8FFD97E-BCB1-48D7-9B37-74A11EFB1B86.MOV” as described above to
another person.

Also located within the iPhone’s “Notes” application were numerous url links to various
Dropbox and Mega urls. Investigators clicked on these links and most links redirected to website
pages stating that the material had been removed because it contained banned content, suggesting
the materia! related to child exploitation. A small number of the links contained active websites
hosting adult pornography and child pornography.

Palmer’s possession, distribution, and receipt of the child pornography described above
was to further his own prurient interest. The child pornography described above traveled in and
affected interstate and foreign commerce, including by a computer (Palmer’s iPhone) and through
the internet, including through the Wickr application. The child pornography described above
included, and the creation of which involved, actual minors engaged in sexually explicit conduct,
including sexual intercourse; sadistic and masochistic abuse; masturbation; and lascivious
exhibition of the anus, genitals, and pubic area of the minors. Palmer knew that the children
depicted in the child pornography were minors under the age of 18 and that the material he was
receiving, distributing, and possessing constituted child pornography.

SO STIPULATED: Toke 0 bi A. So
“-

 

Daniel A. Loveland, Jr.

 

 

Defendant

Dav Bw.

David Irwin
Counsel for Defendant

 

Rev. August 2018
13

ee ee
